





CITATION:
Morsi v. Fermar Paving Limited, 2011 ONCA 577



DATE: 20110908



DOCKET: C52495 and C52505



COURT OF APPEAL FOR ONTARIO



MacPherson, Juriansz and Karakatsanis JJ.A.



BETWEEN



Antonella Morsi, Christina Chiari Morsi and Sophia
          Marka Morsi, minors by their Litigation Guardian, Antonella Morsi, Carlo
          Morsi, Stephen Morsi and Maria Liidemann



Plaintiffs (Respondents)



and



Fermar Paving Limited, Regional Municipality of York,
          and The Corporation of the City of Vaughan



Defendants (Appellants)



D.H. Rogers, Q.C., for the appellant Fermar Paving Limited



J. Murray Davison, Q.C. and Charles A. Painter, for the
          appellant Regional Municipality of York



David R. Neill and Caroline Meyer, for the respondents



Heard: June 30, 2011



On appeal from the judgment of Justice J. Bryan Shaughnessy of
          the Superior Court of Justice dated July 6, 2010, with reasons reported at
          [2010] O.J. No. 3842.



MacPherson J.A.



A.
INTRODUCTION

[1]

The appellants Fermar Paving Limited (Fermar) and the Corporation of
    the Regional Municipality of York (York Region) appeal from the judgment of
    Justice J. Bryan Shaughnessy of the Superior Court of Justice dated July 6,
    2010.  In that judgment, the trial judge apportioned liability for a single car
    accident that killed the driver and sole occupant Mark Morsi as follows: Fermar
     25 per cent; York Region  25 per cent; and Mark Morsi  50 per cent.

[2]

The appellants contend that the trial judge erred by finding any
    liability against them.  Their position is that the sole cause of the accident
    was Mr. Morsis excessive speed on a curvy and well-signed road.

B.
FACTS

(1)
The parties and events

[3]

On June 15, 2005 at approximately 6:30 p.m., Mark Morsi was driving
    alone on his way home from work in his Volkswagen Jetta.  The weather was sunny
    and warm and the road was dry.  Mr. Morsi turned off Highway 27 onto Major
    Mackenzie Drive and proceeded westbound.

[4]

Major Mackenzie Drive had been resurfaced shortly before and on June 15
    pursuant to a contract between York Region and Fermar.  The 400 or so metres westbound
    from Highway 27 had been freshly paved with asphalt shortly before June 15.  On
    June 15, the balance of the road from the 400 metre point west to Highway 50
    had been resurfaced using a foam surface treatment.

[5]

The 400 metres of Major Mackenzie Drive immediately west of Highway 27
    was not a straight road.  Quite soon after entry, there was a long sweeping
    left curve.  After this curve, the road straightened briefly and then became a
    long sweeping uphill right curve at the 400 metre point.  It was here that the
    surface of the road changed from the new asphalt to the foam surface treatment
    set down on June 15 (the transition point).

[6]

As Mr. Morsi traversed the 400 metres on Major Mackenzie Drive, he was
    confronted by several road signs, some permanent and others temporary, and all
    prescribed by the Ontario Traffic Manual.

[7]

The permanent signs on the road, moving from east to west, were a sign
    identifying the road and imposing a load restriction, a yellow and black
    reverse curve (i.e. a left curve followed by a right curve) sign with a 40
    kilometre per hour advisory tab, a speed sign indicating a 60 kph limit and, at
    the transition point, a second 60 kph sign.  In addition, there were two
    temporary signs posted on Major Mackenzie Drive almost immediately after the
    entry point from Highway 27  a Construction Ahead sign and an orange and black
    Pavement Ends sign depicting a change in the road surface from asphalt to
    gravel.

[8]

Mr. Morsi ignored these signs, especially the speed signs.  The evidence
    from the police and the accident reconstruction expert witnesses advanced by
    the plaintiffs and the defendants was, on the question of speed, virtually
    identical  Mr. Morsi exited the long left turn at about 90 kph, accelerated
    hard onto the short straight section of the road, and reached a speed of
    117-120 kph at the transition point.

[9]

Unfortunately, at the transition point Mr. Morsi lost control of his
    car.  The car slewed sideways, became airborne, flew over a ditch, and hit a
    telephone pole.  Tragically, Mr. Morsi was killed.

[10]

The plaintiffs, Mr. Morsis wife, two young children (one born after his
    death), father, brother and sister sued the two defendants.  The parties agreed
    that damages were $1,700,000.  The action proceeded to trial on the question of
    liability.

(2)
The trial judgment

[11]

In comprehensive reasons for judgment, the trial judge began by finding
    that York Region owed a statutory duty, pursuant to s. 44(1) of the
Municipal
    Act

2001
, S.O. 2001, c.25, to Mr. Morsi to keep Major Mackenzie
    Drive in a reasonable state of repair in all the circumstances.  He also found
    that Fermar had a common law duty of care to Mr. Morsi to carry out its
    responsibilities under the contract in a manner that did not create an
    increased risk of harm to the public.

[12]

The trial judge held that both defendants breached their duties of care
    to Mr. Morsi.  He said:

I find that these defendants breached their duty of
    care by reason of a lack of inspection in the transition area on the date of
    the accident and a lack of adequate signage on Major Mackenzie Drive to warn of
    the change in the road surface.

[13]

The trial judge also held that Mark Morsis driving at an excessive
    speed contributed to the accident.

[14]

As stated above, the trial judge apportioned liability among the three
    parties at 50 per cent for Mr. Morsi and 25 per cent for each of Fermar and
    York Region.

C.
ISSUE

[15]

The sole issue on the appeal is whether the trial judge erred by finding
    the appellants partially liable for the accident resulting in the death of Mr.
    Morsi.

D.
ANALYSIS

(1)
York Regions appeal

[16]

Section 44(1) of the
Municipal Act, 2001
imposes a statutory duty
    of care on municipalities with respect to the maintenance of highways and
    bridges:

44(1) The municipality that has jurisdiction over a
    highway or          bridge shall keep it in a state of repair that is      reasonable
    in the circumstances, including the             character and location of the
    highway or bridge.

[17]

York Regions principal submission is that, having correctly stated the
    main issue and the test for resolving that issue, the trial judge failed to
    apply the test to the facts of this case.  I agree with this submission.

[18]

Early in his reasons, the trial judge said:

The issues in this proceeding are:

1. Whether at the material time Major Mackenzie
    Drive was in a state of repair that was reasonable in the circumstances such
    that
users of the road, exercising ordinary care, could travel upon it
    safely
... .                                                                                                         [Emphasis
    added.]

[19]

The trial judges formulation of the first issue in this fashion tracked
    the articulation of the relevant test from the leading decisions of the Supreme
    Court of Canada.  As explained by the trial judge later in his reasons:

The standard of care imposed on municipalities to
    keep the highway in a reasonable state of repair has been discussed in a number
    of cases... The Supreme Court in
Housen v. Nikolaisen,  supra,
reaffirmed
    the appropriate standard of care placed on municipalities pursuant to their
    respective applicable statutory obligations as set out in
Partridge v. Rural
    Municipality of Lanenburg
, [1929] 3 W.W.R. 555 (Sask. C.A.):

The extent of the statutory obligation placed
    upon municipal corporations to keep in repair the highways under their
    jurisdiction, has been vicariously stated in numerous reported cases.  There
    is, however, a general rule which may be gathered from the decisions, and that
    is, that the road must be kept in such a reasonable state of repair that
those
    requiring to use it, may, exercising ordinary care, travel upon it with safety
. 
                                                       [Emphasis added.]

[20]

An earlier, and similar formulation of the test was stated by Kerwin J.
    in
McCready v. Brant (County)
, [1939] S.C.R. 278 at 282:

It is undoubted law that
they are not insurers
    of the safety of the travelling public
.  The obligation of a municipality
    in Ontario has been considered in numerous cases in the courts of that province
    but the problem has always been to apply the principle as exemplified in the
    words of Chief Justice Armour in
Foley v. East Flamborough
[(1898) 29
    O.R. 139, at 141]:

I think that if the particular road is kept in
    such a reasonable state of repair that those requiring to use the road may,
    using ordinary care, pass to and fro upon it in safety, the requirement of the
    law is satisfied.                                                                                              [Emphasis
    added.]

See also:
Raymond v. Bosanquet (Township)
(1919),
    59 S.C.R. 452 at 453.

[21]

Unfortunately, the trial judge did not address the issue he specifically
    formulated or the test from
Housen
and
Partridge
he set out.  He
    did review Mr. Morsis driving but in a way that, inferentially, does not meet
    the test he articulated.  In his most comprehensive discussion of Mr. Morsis
    driving, he said:

I find as a fact that the late Mark Morsi operated
    his vehicle at a speed well in excess of the posted and advisory speed limit. 
    The evidence of Detective Stock and the Varicom tests as well as the evidence
    of Constable Hebert and the various engineering experts establishes that
if
    Mark Morsi had operated his vehicle at the posted speed or even a speed
    modestly above it, he would have been able to successfully negotiate the
    transition area
.  There is ample evidence in this case which demonstrates
    that speed was a significant factor in this collision.                                                                                                            [Emphasis
    added.]

[22]

It seems to me that the clear import of this passage, and especially the
    emphasized portion, is that if Mr. Morsi had driven at or even modestly above the
    speed limit or, in other words, had used ordinary care while negotiating the
    reverse curve on the road, there would not have been an accident.  In short,
    the trial judges own description of Mr. Morsis driving places it squarely
    inside the language from
Housen
,
Partridge
and
Raymond
that
    would absolve York Region of liability.

[23]

In my view, the unfortunate reality is that the most appropriate word to
    describe Mr. Morsis driving is reckless.  From his entry onto Major
    Mackenzie Drive to the accident scene, he covered a distance of about 400 metres. 
    He obviously accelerated very rapidly as he drove through the long first curve
    because he exited it, the experts agree, at about 90 kph.  He then accelerated
    again and over a short straightaway he reached a speed, the experts agree, of 120
    kph.  He then lost control, flew off the road, and hit a telephone pole.  All
    of this happened in about 30 seconds.  During that time, Mr. Morsi would have
    seen, and ignored, two 60 kph speed signs, a reverse curve warning and a 40 kph
    advisory sign, and two construction signs.  He also would have seen and
    experienced the long first curve, seen the reverse curve straight ahead of him,
    and noticed that the road surface straight ahead of him was about to change. 
    In the face of all this information, he chose to accelerate and reach a speed
    of 120 kph in a legal 60 kph zone with a curve advisory speed of 40 kph.  This
    is not driving with ordinary care.  This is not a driver making a mistake. 
    This is reckless driving.  As such, it absolves York Region under the test
    enunciated in the leading decisions of the Supreme Court of Canada set out
    above.

(2)
Fermars appeal

[24]

Fermars duty of care to Mr. Morsi was a common law duty, not a
    statutory duty.

[25]

The trial judge identified the appropriate standard of care as set out
    in
Ryan v. Victoria (City)
, [1999] 1 S.C.R. 201 at para. 28:

Conduct is negligent if it creates an objectively
    unreasonable risk of harm.  To avoid liability, a person must exercise the
    standard of care that would be expected of an ordinary, reasonable and prudent
    person in the same circumstances.  The measure of what is reasonable depends on
    the facts of each case, including the likelihood of a known or foreseeable
    harm, the gravity of that harm, and the burden or cost which would be incurred
    to prevent the injury.  In addition, one may look to external indicators of
    reasonable conduct, such as custom, industry practice, and statutory or
    regulatory standards.

[26]

The trial judge found that Fermar had breached this standard of care by
    not properly inspecting the road surface at the transition point:

I further find that an inspection of the road
    surface conditions at the transition would have revealed the increased risk
    motorists would encounter as they passed through this portion of Major
    Mackenzie Drive.  The risk, which materialized in this case, was the potential
    for drivers to lose control as they travelled from a freshly paved asphalt
    portion of the road to freshly surface treated portion.
The risk was
    heightened for motorists, such as Mr. Morsi, travelling in excess of the posted
    speed limit, a likelihood which the employees of Fermar and York knew or should
    have known as a matter of common sense
.                                                                                                                                              [Emphasis
    added.]

[27]

With respect, I think the trial judge erred by concluding that Fermar
    should have known as a matter of common sense that motorists such as Mr.
    Morsi would travel in excess of the posted speed limit at the transition
    point.  Mr. Morsi entered the transition point, after a sharp acceleration, at
    120 kph, double the posted speed limit of 60 kph and triple the speed advisory
    for the reverse curve of 40 kph.  As a matter of common sense, Fermar should
    not be deemed to know that a driver would be so reckless on a curvy road with
    ongoing construction.

[28]

In my view, the common sense reality about the road conditions at the
    transition point and their implications for highway safety were articulated by
    Detective Constable Gord Herbert in his testimony:

Q.        And Detective Constable Herbert, since
    1994 can you estimate how many serious fatal or life threatening accidents you
    have investigated?

A.        I usually work on approximately thirty
    files a year.

Q.        And you have seen accidents caused in
    your opinion by road conditions and or driver error?

A.        Correct.

Q.        On June 15
th
, 2005, did you
    identify any dangerous road conditions?

A.        No, I did not.

Q.        Do you have the power to call City forces
    to an accident scene to remove or to make safe a spill, remove gravel or loose
    sand or remove debris on the ground that you feel is a threat to traffic safety?

A.        Yes, we do.  We do it quite often at
    collision scenes.

Q.        And did you do it in this case?

A.        No, I did not.

Q.        You did not feel that the gravel you had
    been speaking of was a dangerous road condition?

A.        Not at all, no.

Q.        Would you have opened this road after the
    accident if you thought it holds a danger to the public?

A.        No.  We would have called a
    representative from the Regional Roads.

Q.        But you did, in fact, open the road after
    this collision?

A.        Yes, we did.

[29]

In a similar vein, the common sense reality about the road conditions at
    the transition point and their implications for highway safety were accurately
    stated by the trial judge in his reasons:

The evidence of Detective Stock and the Varicom
    tests as well as the evidence of Constable Hebert and the various engineering
    experts establishes that if Mark Morsi had operated his vehicle at the posted
    speed or even a speed modestly above it, he would have been able to
    successfully negotiate the transition area.

[30]

In my view, this statement by the trial judge, grounded firmly in the
    evidence, precludes a finding of liability against Fermar.  The cause of the
    accident was Mr. Morsis reckless driving, not any negligent conduct or
    omission by Fermar.

E.
DISPOSITION

[31]

I would allow the appeals, set aside the judgment of the trial judge,
    and dismiss the plaintiffs action against both defendants.

[32]

The appellants are entitled to their costs of the appeal which I would
    fix at $15,000 each inclusive of disbursements and HST, if requested.

RELEASED: September 8, 2011 (J.C.M.)

J.C. MacPherson J.A.

I agree R.G. Juriansz J.A.

I agree Karakatsanis J.A.


